PER CURIAM.
The case comes to us on a notice of appeal to review a judgment of conviction entered by the Municipal Court of the City of Cocoa. It is currently pending on a motion to dismiss the appeal for failure to comply with Rule 6.7(a) and Rule 6.13, Florida Appellate Rules, 31 F.S.A.
We have sua sponte examined the record to ascertain whether jurisdiction to consider the appeal is vested in this court. Under authority of Dresner et al. v. City *482of Tallahassee, Fla.1961, 134 So.2d 228, we have concluded that this Court is without jurisdiction to consider the matter.
It is therefore ordered that within five days from the filing of this opinion, all papers, records, briefs and other documents, including the notice of appeal, be and the same are hereby transferred to the Circuit Court, Ninth Judicial Circuit in and for Brevard County, Florida, for appropriate disposition.
Our opinion is not to be construed as passing upon the merits of the cause or upon the pending motion to dismiss for the alleged violation of the rules..
It is so ordered.
TERRELL, Acting C. J., and THOMAS, TI-IORNAL, O’CONNELL and HOBSON (Ret.), JJ., concur.